Case 1:21-cv-03513 Document1 Filed 04/21/21 Page 1of7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MEQDAD 8S. MUSLEH
and TINTON GOURMET DELI CORP.,,

Plaintiffs,
-against- COMPLAINT
Case No.
UNITED STATES OF AMERICA,
UNITED STATES DEPARTMENT OF AGRICULTURE,
FOOD AND NUTRITION SERVICE,

Defendants.

 

x

The Plaintiffs, MEQDAD S. MUSLEH and TINTON GOURMET DELI CORP., by their
attorney, JESS M. BERKOWITZ, ESQ., complaining of the Defendants, UNITED STATES OF
AMERICA, UNITED STATES DEPARTMENT OF AGRICULTURE, FOOD AND
NUTRITION SERVICE, in the above-entitled action, respectfully allege as follows:

1. Jurisdiction over this cause is founded under Section 14 of the Food and Nutrition Act
of 2008 (7 U.S.C. §2023) and Section 279.7 of the Regulations of the United States Department
of Agriculture, Food and Nutrition Service (7 CFR § 279.7).

2. The Plaintiff, MEQDAD S. MUSLEH, is a resident of the County of Kings, City and
State of New York.

3. The Plaintiff, TINTON GOURMET DELI CORP. is a corporation duly licensed in the
State of New York, with its principal place of business located at No. 643 Tinton Avenue, Store
#1, Bronx, New York 10455 wherein it owns and operates a retail food business grocery store.

4. The Plaintiff, MEQDAD 8S. MUSLEH, is the sole shareholder and officer of the
Case 1:21-cv-03513 Document1 Filed 04/21/21 Page 2 of 7

Plaintiff, TINTON GOURMET DELI CORP., wherein he has invested his life savings for the
purpose of renovating said store and for the installation of furnishings, fixtures and
equipment necessary for the operation of a retail grocery store.

5. After establishing this business, on or about June 26, 2016, the Plaintiff
submitted an application, in July, 2016, to the United States Department of Agriculture,
Food and Nutrition Service for authorization to participate as a retail owner in the
Food Stamp Program/Supplemental Nutrition Assistance Program. The Plaintiff's
application was approved by the Defendants in August, 2016. Prior to the incidents that
gave rise to this proceeding, the Plaintiffs’ performance and record in the Food Stamp
Program, Supplemental Nutrition Assistance Program has been exemplary and
unblemished.

6. By letter of charges, dated January 29, 2021, the Defendants informed the Plaintiffs
that they were charged with violating Section 278.2(a) of Supplemental Nutrition Assistance
Program (SNAP) regulations as a result of accepting Supplemental Nutrition Assistance Program
Benefits in exchange for merchandise, which, in addition to eligible foods, include common non-
food items on three (3) separate occasions, annexed hereto as Exhibit “A”.

7. The Defendant’s attached the Investigative Transaction Reports to said letter
indicating that on those three (3) occasions, January 7, 2021, January 8, 2021 and January 12,
2021 ineligible items had been sold and as a result, the Plaintiffs' business was being considered
for disqualification from the Supplemental Nutrition Assistance Program for a period of six (6)
months, or the imposition of a civil money penalty, if applicable, in lieu of the disqualification,
said Investigative Transaction Reports are annexed hereto as Exhibit “B”.

8. In response to the Defendant’s letter of charges, Plaintiff contacted your Declarant
Case 1:21-cv-03513 Document1 Filed 04/21/21 Page 3 of 7

herein who submitted a timely response by letter dated February 2, 2021, refuting the allegations
of violations of the SNAP, requesting information pursuant to a FOIA demand contained therein
and requesting the imposition of a civil money penalty in lieu of the disqualification, copy of
said letter is annexed hereto as Exhibit “C”.

9, By letter dated February 9, 2021, the Section Chief, Retailer Operations Division of
the USDA, Food and Nutrition Service, Supplemental Nutrition Assistance Program, Sanela
Ocanovic, issued a determination that the Plaintiffs should be disqualified from participation in
the Supplemental Nutrition Assistance Program for a period of six (6) months as a result of the
violations set forth in the letter of charges and Transaction Reports and denied Plaintiff’s request
for the imposition of a civil money penalty in lieu of the disqualification, copy annexed hereto as
Exhibit “D”.

10. By letter dated February 12, 2021, Plaintiff, MEQDAD S. MUSLEH, through your
declarant, requested an Administrative Review of the determination to disqualify the Plaintiffs
from participation in the Supplemental Nutrition Assistance Program for a period of six (6)
months and again requested the imposition of a civil money penalty in lieu of the
disqualification, copy of said letter is annexed hereto as Exhibit “E”.

11. The Defendants have now rendered a decision to disqualify the Plaintiffs
from participation in the Supplemental Nutrition Assistance Program for a period of six
(6) months as a result of alleged sales of ineligible items in exchange for Electronic
Benefit Transfer Food Benefits as contained in a Final Agency Decision letter dated
April 1, 2021 and refused to impose civil money penalty in lieu of the disqualification, a
copy of which is annexed to the Complaint in this action as Exhibit "F". The Plaintiffs

have at all times and continue to deny the allegations contained in the letter of charges
Case 1:21-cv-03513 Document1 Filed 04/21/21 Page 4 of 7

and the Transaction Reports.

12, That subsequent to each letter or decision a response or request for review was
timely taken by the Plaintiffs within the Defendants' administrative framework, and the result of
these appeals or reviews was to ultimately sustain and uphold the Defendants’ decision to
disqualify the Plaintiffs from participating in the Supplemental Assistance Program for a period
of six (6) months.

13. Such determination has been made without the Plaintiffs having been afforded the
opportunity to confront and examine witnesses, review unredacted information in the
Defendant's reports and the investigations and documents concerning same, and receive a
complete and unredacted documents pursuant to Plaintiffs' demand for same under a Freedom Of
Information Act request, so they would be furnished all discovery material that form the basis of
the charges lodged against said Plaintiffs so they may adequately defend themselves.

14. This is a suit for judicial review of the determination and decision of the Defendants,
UNITED STATES OF AMERICA, UNITED STATES DEPARTMENT OF AGRICULTURE,
FOOD AND NUTRITION SERVICE, in accordance with the provisions of Title 7 United States
Code §2023 and §279.7 of the Regulations of the United States Department of Agriculture, Food
and Nutrition Service pertaining to the Supplemental Nutrition Assistance Program.

15. The Plaintiffs categorically deny each and every charge or violation set forth by the
Defendants which constitute the grounds for the Plaintiffs disqualification as participants in the
Supplemental Nutrition Assistance Program for a period of six (6) months as described in the
letter of charges and Transaction Reports.

16, The Defendants’ decision to disqualify the Plaintiffs from participation in the

Supplemental Nutrition Assistance Program is arbitrary and capricious and without merit for the
Case 1:21-cv-03513 Document 1 Filed 04/21/21 Page 5 of 7

following reasons:

(a) The failure of the Defendant’s Investigator to obtain a positive identification during
the three (3) instances wherein a clerk(s) at this owner’s store is alleged to have sold the
ineligible items and where the Plaintiff denies that such a person as identified in the Transaction
Reports annexed hereto as Exhibits “A”, “B” and “C”, worked in the store on the dates and times
in question.

(b) The fact that all the so-called ineligible items allegedly sold were inexpensive
regular household items, based on and contained in the notations in the Investigative Transaction
Report, annexed hereto as Exhibits “A”, “B” and “C”.

(c) The unsuccessful attempt to have the owner’s employee engage in accepting SNAP
benefits for cash, i.e. “trafficking” on January 14, 2021, as noted in Exhibit “D” of the
Transaction Reports;

(d) The failure to provide the time spent in the store on each investigative visit, namely
the time of entry and departure, deprives the Plaintiff of the opportunity to consider whether the
investigation was conducted for a sufficient period of time to be complete and thorough.

(e) The Plaintiffs have not been afforded an opportunity to confront and examine
witnesses, particularly the Defendants' Investigators who investigated this business and charged
Plaintiffs with the violations of the Supplemental Nutrition Assistance Program Regulations.

17. In addition, The Defendants have failed to consider the following factors and
evidence in their decision:

(a) The Plaintiff's unblemished record as an owner participating in the Supplemental
Nutrition Assistance Program.

(b) The sanction of disqualification from participation in the Supplemental Nutrition
Case 1:21-cv-03513 Document1 Filed 04/21/21 Page 6 of 7

Assistance Program for six (6) months is excessive under the circumstances herein, if, in fact, the
charges lodged against the Plaintiff are sustained.

(c) That according to Defendant's own records, ineligible items were sold only three (3)
times within a one (1) week period and were of negligible value and negligible profit.

18. It is submitted that the redactions in the Transaction Reports and Defendant’s failure
to reveal the entry and departure time is designed to avoid the necessary disclosure of the period
of the time the investigator spent in the store, and the truc identification of the clerk since the
store records would reveal who was working at the time each investigation was conducted.

19. Where the nature and total cost of the alleged common ineligible non-food items
purchased are as follows:

1. On January 7, 2021, two (2) Boxes of “Red & White” Flap Ties Tall Kitchen Bags Blue

13 Gallon (15 ct each), no price indicated, as noted in Exhibit “A”;
2. On January 8, 2021, two (2) Rolls of “Marcal” Pride Bathroom Tissue One-Ply (1000
Sheets Per Roll each), no price indicated, as noted in Exhibit “B”; and
3. On January 10, 2021, one (1) Roll of “Marcal” Pride Bathroom Tissue One-Ply (1000
Sheets), no price indicated and one (1) Box of “SCJohnson” Ziploc seal top bags (40
ct}, no price indicated, as noted in Exhibit “C”.
and are of such an insignificant amount where no price is indicated, the penalty is excessive.

20. Itis further submitted that such failed attempts and the incomplete and ambiguous
Transaction Reports must weigh heavily in favor in the Plaintiffs. Furthermore, it is
inconceivable and unreasonable to believe that this owner would jeopardize a solvent and
successful business and the source of his livelihood for the meager sum earned by the sale of

these ineligible items.
Case 1:21-cv-03513 Document 1 Filed 04/21/21 Page 7 of 7

21. That to disqualify this owner for a six (6) month period, merely due to alleged
“carelessness and poor supervision” will result in irreparable injury and damage to this Plaintiffs
if this disqualification is imposed.

22. The Defendants’ decision to disqualify the Plaintiffs from the Supplemental Nutrition
Assistance Program is arbitrary and capricious and is in violation of the Defendants’ own
Regulations.

23. The Plaintiffs have exhausted all administrative remedies herein.

WHEREFORE, the Plaintiffs' respectfully requests this Court to review and set aside the
decision and determination of the Defendants, UNITED STATES OF AMERICA, UNITED
STATES DEPARTMENT OF AGRICULTURE, FOOD AND NUTRITION SERVICE to
disqualify this Plaintiff from the Supplemental Nutrition Assistance Program for six (6) months
and for such other and further relief as to this Court may be just and proper.

Dated: New York, New York
April 20, 2021

 
